     Case 2:18-cr-00317-JAD-VCF Document 70 Filed 06/19/20 Page 1 of 4



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                      )
11
                                                    )
12                         Plaintiff,               )       Case No.: 2:18-cr-00317-JAD-VCF
                                                    )
13   v.                                             )
                                                    )
14
     GLEN EDWARD GARNER,                            )
15                                                  )
                           Defendant.               )
16                                                  )
17
18          STIPULATION AND ORDER TO CONTINUE HEARING ON DEFENDANT
          GARNER’S MOTION TO ENFORCE AND COMPEL COMPLIANCE WITH THE
19                   COURT’S JULY 12 AND AUGUST 1, 2019 ORDERS
                                    (First Request)
20
21           IT IS HEREBY STIPULATED AND AGREED, by and between Defendant GLEN

22   EDWARD GARNER, by and through his attorney (Richard J. Pocker, Esq. of the law firm of

23   Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,

24   “the Government”), by and through its attorney (Assistant United States Attorney Kevin

25   Schiff), that the video hearing scheduled for June 22, 2020 at 10:00 a.m. with respect to

26   Defendant GARNER’s Motion to Enforce and Compel Compliance with the Court’s July 12

27   and August 1, 2019 Orders (hereinafter “Motion to Enforce”) be continued to a date and time

28   convenient to the Court after June 29, 2020.



                                                        1
     Case 2:18-cr-00317-JAD-VCF Document 70 Filed 06/19/20 Page 2 of 4



 1           This Stipulation is entered into for the following reasons:
 2           1.      On June 11, 2020 the Court entered its Order setting a video hearing to consider
 3   Defendant GARNER’s Motion to Enforce for June 22, 2020 at 10:00 a.m. In its June 11 Order,
 4   the Court directed that the parties file a status report regarding the details as to the participation
 5   arrangements made by counsel and Defendant GARNER by noon on June 19, 2020.
 6           2.      Defendant GARNER and his counsel request that the aforementioned hearing
 7   (and the due date for the contemplated status report) be vacated and continued to dates at least
 8   seven (7) days beyond the dates presently set for each. This brief postponement of these
 9   proceedings will enable Defendant GARNER to determine whether he will consent to the
10   hearing being conducted in a virtual manner, to make arrangements as to how he wishes to
11   participate, and to allow time for him to request formally that the hearing be “telephonic” rather
12   than video to accommodate technical limitations. In addition, the Government has in the past
13   few days provided additional discovery materials, potentially obviating the need to litigate
14   certain issues at the hearing. Defendant GARNER requests time to examine the materials and
15   prepare to streamline his arguments, if necessary or warranted.
16           3.      In light of the fact that trial in the present case is not set to commence until
17   September 29, 2020, the Government has no objection to the postponements requested in this
18   Stipulation.
19           4.      Defendant GARNER is free on pretrial release pending trial, and has no
20   objection to the continuances of the hearing.
21           5.      The extension of the deadline and hearing contemplated by this Stipulation does
22   not impact the currently scheduled trial date of September 29, 2020. Nonetheless, the
23   additional time requested by this Stipulation is excludable in computing the time in which the
24   trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States Code,
25   Section 3161(h)(7)(A), when considering the factors under Title 18, United States Code,
26   Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
27
28


                                                       2
     Case 2:18-cr-00317-JAD-VCF Document 70 Filed 06/19/20 Page 3 of 4



 1         6.     This is the first request for continuance of the hearing date for Defendant
 2   GARNER’s Motion to Enforce and related dates.
 3         DATED this 18th day of June, 2020.
 4   BOIES SCHILLER FLEXNER LLP                         NICHOLAS A. TRUTANICH
                                                        United States Attorney
 5
 6   By: /s/ Richard J. Pocker                          By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                            KEVIN SCHIFF
 7      Counsel for Glen Edward Garner                     Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
     Case 2:18-cr-00317-JAD-VCF Document 70 Filed 06/19/20 Page 4 of 4



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                  FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                   )
11
                                                 )
12                           Plaintiff,          )       Case No.: 2:18-cr-00317-JAD-VCF
                                                 )
13   v.                                          )
                                                 )
14
     GLEN EDWARD GARNER,                         )
15                                               )
                             Defendant.          )
16                                               )
17
18                                              ORDER

19          Based upon the pending Stipulation of counsel, and good cause appearing,

20          IT IS HEREBY ORDERED that the hearing with respect to Defendant GARNER’s

21   Motion to Enforce and Compel Compliance with the Court’s July 12 and August 1, 2019

22   Orders scheduled for June 22, 2020 at 10:00 a.m. is vacated and continued to July 1, 2020, at

23   the hour of 2:00 p.m.

24          IT IS FURTHER ORDERED that due date for the status report required by the Court’s

25   Order of June 11, 2020 is vacated and continued to June 26, 2020.

26          DATED this 19th day of June, 2020.

27
28                                               ____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE


                                                     4
